Plaintiff has appealed from a judgment and order of the Ulster Trial Term. The action was brought to recover the sum of $4,556.18, the balance of money due for work, labor and services. Defendant does not dispute that plaintiff earned that amount of money. She asserts by way of counterclaim that plaintiff is indebted to her in the sum of $4,186 for board, lodging and laundrj7. It is defendant’s contention that her indebtedness to plaintiff is $370.18. On the trial but two witnesses were sworn, namely, the plaintiff and defendant. The only question at issue is whether plaintiff was to be paid $125 per month for services, out of which he should pay for his board, lodging and other services. He contended that he was entitled to $125 per month, plus the other items. Defendant contended that plaintiff was entitled simply to the $125 per month and that he should pay for the extras himself. The jury accepted the defendant’s version. Only questions of fact are involved. Judgment and order appealed from affirmed, with costs. All concur.